JIG STRUCTURE FOR MANUFACTURING HEAT DISSIPATION UNIT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-7 allowed.
The following is an examiner’s statement of reasons for allowance: The closest art identified, Chou et al. (US20180246089) teaches a jig structure for use in manufacturing heat dissipation units, comprising (Fig 1): a main body (1st and 2nd body, spacers) internally defining a chamber (volume between plates and spacers) and having a top (top layer of spacers on first plate and first plate) forming an upper side thereof (Fig. 1a); the top (top layer of spaces on first plate and first plate) defining at least one opening (plane between tops of spacers, Fig. 1a), on which at least one silicon dioxide layer is provided ([0406]); and the chamber (volume between plates and spacers) being capable of maintaining a vacuum therein ([1123]).  Chou et al. does not anticipate, nor render obvious, wherein the silicon dioxide layer has average 92% transmittance of light within the range of 260 nm and 1100 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeMuth (US20170120332) teaches a laser system with a vacuum or inert gas environment. 
Ohtsu (US 7695774) teaches a silicon oxide layer in a vacuum or gas atmosphere with light refraction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723